Exhibit 10.1
 
OVERNEAR, INC.
(FORMERLY KNOWN AS AWESOME LIVING, INC.)
AMENDED AND RESTATED
2010 STOCK OPTION, DEFERRED STOCK
AND
RESTRICTED STOCK PLAN

 
Section 1.               General Purpose of Plan; Definitions.


(a)           This plan is intended to implement and govern the Amended and
Restated 2010 Stock Option, Deferred Stock and Restricted Stock Plan (the
“Plan”) of Awesome Living, Inc., now known as OverNear, Inc. (the “Company”).
 The Plan was originally adopted on October 1, 2010 and previously amended on
July 1, 2011 by the Board of Directors as the 2010 Stock Option, Deferred Stock
and Restricted Stock Plan and has been amended and restated on the date set
forth on the signature page.  The purpose of the Plan is to enable the Company
to obtain and retain competent, employees, personnel, consultants and service
providers who will contribute to the Company’s success by their ability,
ingenuity, industry and services, and to provide incentives to such personnel,
employees, consultants and service providers and will therefore, inure to the
benefit of all shareholders of the Company.


(b)           For purposes of the Plan, the following terms shall be defined as
set forth below:


(1)           “Administrator” means the Board, or if the Board does not
administer the Plan, the Committee, in accordance with Section 2.


(2)           “Award” means any award of Deferred Stock, Restricted Stock or
Stock Options.


(3)           “Board” means the Board of Directors of the Company.


(4)           “Code” means the Internal Revenue Code of 1986, as amended from
time to time, or any successor thereto.


(5)           “Commission” means the Securities and Exchange Commission.


(6)           “Committee” means the Compensation Committee of the Board, or any
other Committee the Board may subsequently appoint to administer the Plan.  If
at any time the Board shall administer the Plan, then the functions of the
Committee specified in the Plan shall be exercised by the Board.


(7)           “Company” means OverNear, Inc., a corporation organized under the
laws of Nevada and its Subsidiaries (or any successor corporation).


(8)           “Deferred Stock” means an award made granted pursuant to Section 6
below of the right to receive Stock at the end of a specified deferral period.


(9)           “Disability” means permanent and total disability as determined
under the Company’s disability program or policy, or if such disability program
or policy does not exist, then any disability that renders an Eligible
Participant unable to serve the Company in the capacity for which such Eligible
Participant served immediately prior to such disability.


(10)           “Effective Date” shall mean the date provided pursuant to Section
15.


(11)           “Eligible Participant” means an employee, consultant, advisor,
service provider, director (including non-employee director), or Officer of the
Company, eligible to participate in the Plan pursuant to Section 4, provided
however in the case of a consultant or service provider, such person is (i) a
natural person (ii) provides bona fide services to the Company, and (iii) the
services are not in connection with the offer or sale of securities in a
capital–raising transaction and do not directly or indirectly promote or
maintain a market in the Company’s securities.


 
 

--------------------------------------------------------------------------------

 
 
(12)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.


(13)           “Fair Market Value” means, as of any given date, with respect to
any Awards granted hereunder,


(a)            if the Stock is publicly traded and is then listed on a national
securities exchange or on Nasdaq, its official closing price on the date of
determination on the principal national securities exchange on which the Stock
is listed or admitted to trading or on Nasdaq;


(b)            if the Stock is quoted on the Over-the-Counter Bulletin
Board, the OTCQX, the OTCM, the Pink Sheets or any other quotation service, its
last sale price on such quotation service on the date of determination,
provided, however, if no sale takes place on the date of determination then the
Fair Market Value will be the last sale price on the last trading day prior to
the determination date on which a sale was recorded; or


(c)            if neither of the foregoing is applicable, by the Committee in
good faith.


(14)           “Incentive Stock Option” means any Stock option intended to be
designated as an “incentive stock option” within the meaning of Section 422 of
the Code.


(15)           “Non-Qualified Stock Option” means any Stock Option that is not
an Incentive Stock Option, including any Stock Option that provides (as of the
time such option is granted) that it will not be treated as an Incentive Stock
Option.


(16)           “Officer” means the Chief Executive Officer, Chairman of the
Board, President, Chief Financial Officer, Chief Accounting Officer, Chief
Operating Officer, any vice president in charge of a principal business function
(such as sales, administration or finance) and any other person who performs
similar policy-making functions for the Company.


(17)           “Parent Corporation” means any corporation (other than the
Company) in an unbroken chain of corporations ending with the Company, if each
of the corporations other than the Company owns stock possessing 50% or more of
the total combined voting power of all classes of stock in one of the other
corporations in the chain.


(18)           “Participant” means any Eligible Participant selected by the
Administrator pursuant to the Administrator’s authority in Section 2 below to
receive grants of Stock Options or Awards or any combination of the foregoing.  


(19)           “Restricted Period” means the period set by the Administrator as
it pertains to Deferred Stock or Restricted Stock awards pursuant to Section 6.


(20)           “Restricted Stock” means an award of shares of Stock granted
pursuant to Section 6 subject to restrictions that will lapse with the passage
of time or upon the attainment of performance objectives, or in consideration of
services, in which case if the shares are registered under Form S-8 and are
fully vested as determined by the Administrator, no restrictions shall be
applicable with respect to such shares.


(21)           “Securities Act” means the Securities Act of 1933, as amended.


(22)           “Stock” means the Common Stock, $0.001 par value, of the Company.


(23)           “Stock Option” means an option to purchase shares of Stock
granted pursuant to Section 5.
 
 
2

--------------------------------------------------------------------------------

 
 
(24)           “Subsidiary” means any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company, if each of the
corporations (other than the last corporation) in the unbroken chain owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in the chain.


Section 2.               Administration.


(a)           The Plan shall be administered by the Board or by a Committee
appointed by the Board, which shall serve at the pleasure of the Board;
provided, however, that if the Stock is registered under Section 12 of the
Securities Act and if the Committee does not consist solely of “Non-Employee
Directors,” as defined in Rule 16b-3 as promulgated by the Commission under the
Exchange Act, and as such Rule may be amended from time to time, or any
successor definition adopted by the Commission, then the Plan shall be
administered, and each grant shall be approved, by the Board.


(b)           The Administrator shall have the power and authority to grant to
Eligible Participants, pursuant to the terms of the Plan: (i) Stock Options,
(ii) Deferred Stock, (iii) Restricted Stock, or (iv) any combination of the
foregoing.  In particular, the Administrator shall have the authority:


(1)           to select those employees of the Company and others who are
Eligible Participants;


(2)           to determine whether and to what extent Stock Options, Deferred
Stock, Restricted Stock or a combination of the foregoing, are to be granted to
Eligible Participants;


(3)           to determine the number of shares of Stock to be covered by each
such Award;


(4)           to determine the terms and conditions, not inconsistent with the
terms of the Plan, of any such Award including, but not limited to, (i) the
restricted period applicable to Deferred Stock or Restricted Stock awards, (ii)
the date or dates on which restrictions applicable to such Deferred Stock or
Restricted Stock shall lapse during such period, and (iii) when and in what
increments shares covered by Stock Options may be purchased; and


(5)           to determine the terms and conditions, not inconsistent with the
terms of the Plan, which shall govern all written instruments evidencing the
Stock Options, Deferred Stock, Restricted Stock or any combination of the
foregoing.


(c)           The Administrator shall have the authority, in its discretion, to
adopt, alter and repeal such administrative rules, guidelines and practices
governing the Plan as it shall from time to time deem advisable; to interpret
the terms and provisions of the Plan and any Award issued under the Plan (and
any agreements relating thereto); and to otherwise supervise the administration
of the Plan.


(d)           All decisions made by the Administrator pursuant to the provisions
of the Plan shall be final and binding on all persons, including the Company,
any future Subsidiaries or Parent Corporation and the Participants.


Section 3.               Stock Subject to Plan.


(a)           The total number of shares of Stock reserved and available for
issuance under the Plan shall be 15,000,000 shares subject to annual increase in
the sole discretion of the Board up to an amount equal to 15% of the then
outstanding fully diluted shares of Common Stock of the Company (notwithstanding
that any such increase may not be made until the fully-diluted shares of Common
Stock outstanding exceeds 100,000,000 shares), provided, however, that no such
increase shall exceed the limit imposed by the California Administrative Code,
Title 10, §260.140.45.  Such shares shall consist of authorized but unissued
shares of Common Stock.


(b)           To the extent that (i) a Stock Option expires or is otherwise
terminated without being exercised or (ii) any shares of Stock subject to any
Deferred Stock or Restricted Stock award granted hereunder are forfeited, such
shares shall again be available for issuance in connection with future Awards
under the Plan.  If any shares of Stock have been pledged as collateral for
indebtedness incurred by a Participant in connection with the exercise of a
Stock Option and such shares are returned to the Company in satisfaction of such
indebtedness, such shares shall again be available for issuance in connection
with future Awards under the Plan.


 
3

--------------------------------------------------------------------------------

 
 
(c)           In the event of any merger, reorganization, consolidation,
recapitalization, stock dividend, or other change in corporate structure
affecting the Stock, an appropriate substitution or adjustment shall be made in
(i) the aggregate number of shares reserved for issuance under the Plan, and
(ii) the kind, number and option price of shares subject to outstanding Stock
Options or Awards granted under the Plan as may be determined by the
Administrator, in its sole discretion, provided that the number of shares
subject to any Award shall always be a whole number.  Such other substitutions
or adjustments shall be made as may be determined by the Administrator, in its
sole discretion; provided, however, that with respect to Incentive Stock
Options, such adjustment shall be made in accordance with Section 424 of the
Code.  


Section 4.               Eligibility.


Officers and other employees, directors and consultants and advisors of the
Company, who are responsible for or contribute to the management, growth and/or
profitability of the business of the Company and service providers shall be
eligible to be granted Non-Qualified Stock Options, Deferred Stock or Restricted
Stock awards hereunder.  Officers and other employees of the Company shall also
be eligible to be granted Incentive Stock Options hereunder.  The Participants
under the Plan shall be selected from time to time by the Administrator, in its
sole discretion, from among the persons recommended by the senior management of
the Company, and the Administrator shall determine, in its sole discretion, the
number of shares covered by each Award.


Section 5.               Stock Options for Eligible Employees.


(a)           Stock Options may be granted alone or in addition to other Awards
granted under the Plan.  Any Stock Option granted under the Plan shall be in
such form as the Administrator may from time to time approve, and the provisions
of Stock Option awards need not be the same with respect to each Optionee.
Recipients of Stock Options shall enter into a stock option agreement with the
Company, in such form as the Administrator shall determine, which agreement
shall set forth, among other things, the exercise price of the option, the term
of the option and provisions regarding exercisability of the option granted
thereunder.


(b)           The Stock Options granted under the Plan may be of two types: (x)
Incentive Stock Options and (y) Non-Qualified Stock Options.  


The Administrator shall have the authority under this Section 5 to grant any
Optionee Incentive Stock Options, Non-Qualified Stock Options, or both types of
Stock Options; provided, however, that Incentive Stock Options may not be
granted to any individual who is not an employee of the Company.  To the extent
that any Stock Option does not qualify as an Incentive Stock Option, it shall
constitute a separate Non-Qualified Stock Option.  More than one option may be
granted to the same Optionee and be outstanding concurrently hereunder.


(c)           Stock Options granted under the Plan shall be subject to the
following terms and conditions and shall contain such additional terms and
conditions, not inconsistent with the terms of the Plan, as the Administrator
shall, in its sole discretion, deem desirable:


(i)           Option Price. The option price per share of Stock purchasable
under an Incentive Stock Option shall be determined by the Administrator, in its
sole discretion, at the time of grant but shall be not less than 100% of the
Fair Market Value of the Stock on such date.  The option price per share of
Stock purchasable under a Non-Qualified Stock Option may be less than 100% of
such Fair Market Value as determined by the Administrator.  If an employee owns
or is deemed to own (by reason of the attribution rules applicable under Section
424(d) of the Code) more than 10% of the combined voting power of all classes of
stock of the Company and an Incentive Stock Option is granted to such employee,
the option price of such Incentive Stock Option (to the extent required by the
Code at the time of grant) shall be no less than 110% of the Fair Market Value
of the Stock on the date such Incentive Stock Option is granted.


 
4

--------------------------------------------------------------------------------

 
 
(ii)           Option Term.  The term of each Stock Option shall be fixed by the
Administrator, but no Stock Option shall be exercisable more than ten years
after the date such Stock Option is granted; provided, however, that if an
employee owns or is deemed to own (by reason of the attribution rules of Section
424(d) of the Code) more than 10% of the combined voting power of all classes of
stock of the Company or any future Parent Corporation or any future Subsidiary
and an Incentive Stock Option is granted to such employee, the term of such
Incentive Stock Option (to the extent required by the Code at the time of grant)
shall be no more than five years from the date of grant.


(iii)           Exercisability.  Stock Options shall be exercisable as
determined by the Administrator or immediately for shares of Restricted Stock,
if the Administrator so determines, which shall be subject to the provisions of
Section 6 below, and subject to such terms and conditions as shall be determined
by the Administrator at or after grant.  To the extent not exercised,
installments shall accumulate and be exercisable in whole or in part at any time
after becoming exercisable but not later than the date the Stock Option expires.
 The Administrator may provide, in its discretion, that any Stock Option shall
be exercisable only in installments, and the Administrator may waive such
installment exercise provisions at any time in whole or in part based on such
factors as the Administrator may determine in its sole discretion.


(iv)           Method of Exercise.  Subject to Subsection 5(c)(iii), Stock
Options may be exercised in whole or in part at any time during the option
period by giving written notice of exercise to the Company specifying the number
of shares to be purchased, accompanied by payment in full of the purchase price
in cash or its cash equivalent, as determined by the Administrator.  The
Administrator may, in its sole discretion, accept payment in whole or in part on
behalf of the Company (i) in the form of unrestricted Stock already owned by the
optionee, or, in the case of the exercise of a Non-Qualified Stock Option,
Restricted Stock subject to an Award hereunder (based, in each case, on the Fair
Market Value of the Stock on the date the option is exercised), (ii) by
cancellation of any indebtedness owed by the Company to the optionee, (iii) by
requesting that the Company withhold whole shares of Common Stock then issuable
upon exercise of the Stock Option (based on the Fair Market Value of the Stock
on the date the option is exercised), (iv) by arrangement with a broker which is
acceptable to the Administrator where payment of the option price is made
pursuant to an irrevocable direction to the broker to deliver all or part of the
proceeds from the sale of the shares underlying the option to the Company, or
(v) by any combination of the foregoing; provided, however, that in the case of
an Incentive Stock Option, the right to make payment in the form of already
owned shares may be authorized only at the time of grant.  Any payment in the
form of stock already owned by the optionee may be effected by use of an
attestation form approved by the Administrator.  If payment of the option
exercise price of a Non-Qualified Stock Option is made in whole or in part in
the form of Restricted Stock, the shares received upon the exercise of such
Stock Option (to the extent of the number of shares of Restricted Stock
surrendered upon exercise of such Stock Option) shall be restricted in
accordance with the original terms of the Restricted Stock award in question,
except that the Administrator may direct that such restrictions shall apply only
to that number of shares equal to the number of shares surrendered upon the
exercise of such option.  An optionee shall generally have the rights to
dividends and other rights of a shareholder with respect to shares subject to
the option only after the optionee has given written notice of exercise, has
paid in full for such shares, and, if requested, has given the representation
described in paragraph (a) of Section 10.


(d)           The Administrator may require the voluntary surrender of all or a
portion of any Stock Option granted under the Plan as a condition precedent to a
grant of a new Stock Option.  Subject to the provisions of the Plan, such new
Stock Option shall be exercisable at the price, during such period and on such
other terms and conditions as are specified by the Administrator at the time the
new Stock Option is granted; provided, however, that should the Administrator so
require, the number of shares subject to such new Stock Option shall not be
greater than the number of shares subject to the surrendered Stock Option.  Upon
their surrender, the Stock Options shall be canceled and the shares previously
subject to such canceled Stock Options shall again be available for grants of
Stock Options and other Awards hereunder.


(e)           No Stock Option shall be transferable by the optionee otherwise
than by will or by the laws of descent and distribution.


 
5

--------------------------------------------------------------------------------

 
 
(g)           If an optionee’s employment with the Company, terminates by reason
of death or Disability, the Stock Option may thereafter be immediately
exercised, to the extent then exercisable (or on such accelerated basis as the
Administrator shall determine at or after grant), by the legal representative of
the optionee, by the legal representative of the estate of the optionee, or by
the legatee of the optionee under the will of the optionee, for a period of at
least six (6) months from the date of such death or disability. In the event of
a termination of employment by reason of Disability, if an Incentive Stock
Option is exercised after the expiration of the exercise periods that apply for
purposes of Section 422 of the Code, such Stock Option shall thereafter be
treated as a Non-Qualified Stock Option.


(h)           Except as otherwise provided in this paragraph or otherwise
determined by the Administrator, if an optionee’s employment with the Company,
terminates for any reason other than death or Disability, the optionee must
exercise his or her Stock Options within ninety (90) days from the date of such
termination.  If the optionee does not exercise his or her Stock Options within
this ninety (90) day period, the Stock Options automatically terminate, and such
Stock Options become null and void.   


(i)           To the extent that the aggregate Fair Market Value (determined as
of the date the Incentive Stock Option is granted) of the shares of Stock with
respect to which Incentive Stock Options granted to an optionee under this Plan
and all other option plans of the Company, any future Parent Corporation and any
future Subsidiary become exercisable for the first time by the optionee during
any calendar year exceeds $100,000, such Stock Options shall be treated as
Non-Qualified Stock Options.


Section 6.               Deferred Stock and Restricted Stock.


(a)           Deferred Stock and Restricted Stock awards may be issued to
Eligible Participants either alone or in addition to other Awards granted under
the Plan.  The Administrator shall determine the Eligible Participants, and the
time or times at which grants of Deferred Stock or Restricted Stock awards shall
be made; the number of shares to be awarded; the price, if any, to be paid by
the recipient or the consideration in the form of services to be received by the
Company, in return for  Deferred Stock or Restricted Stock awards; the
Restricted Period (as defined in paragraph 6(c) hereof) applicable to Deferred
Stock or Restricted Stock awards; the performance objectives applicable to
Deferred Stock or Restricted Stock awards if any; the date or dates on which
restrictions applicable to such Deferred Stock or Restricted Stock awards shall
lapse during such Restricted Period; and all other conditions of the Deferred
Stock or Restricted Stock awards.   The provisions of Deferred Stock or
Restricted Stock awards need not be the same with respect to each recipient.


(b)           The prospective recipient of a Deferred Stock or Restricted Stock
award shall not have any rights with respect to such Award, unless and until
such recipient has executed an agreement evidencing the Award (a “Deferred Stock
Award Agreement” or “Restricted Stock Award Agreement” as appropriate) and has
delivered a fully executed copy thereof to the Company, within a period of ten
days (or such other period as the Administrator may specify) after the Award
date.


Except as provided below in this paragraph (b) of Section 6, each Participant
who is awarded Restricted Stock shall be issued a stock certificate in respect
of such shares of Restricted Stock; and (ii) such certificate shall be
registered in the name of the Participant, and shall bear an appropriate legend
referring to the terms, conditions, and restrictions applicable to such Award,
substantially in the following form to the extent applicable:


“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of
OverNear, Inc. Amended and Restated 2010 Stock Option, Deferred Stock and
Restricted Stock Plan and a Restricted Stock Award Agreement entered into
between the registered owner and OverNear, Inc.   Copies of such Plan and
Agreement are on file in the offices of OverNear, Inc.”


The Company shall require that the stock certificates evidencing such shares be
held in the custody of the Company until the restrictions thereon shall have
lapsed, and, as a condition of any Restricted Stock award, the Participant shall
have delivered a stock power, endorsed in blank, relating to the Stock covered
by such Award, provided however if the shares of registered under Form S-8 and
are fully vested, as determined by the Administrator, no legend need appear on
the certificates.
 
 
6

--------------------------------------------------------------------------------

 
 
With respect to Deferred Stock awards, at the expiration of the Restricted
Period, or where no registration is applicable as determined by the
Administrator, stock certificates in respect of such shares of Deferred Stock
shall be delivered to the Participant, or his legal representative, in a number
equal to the shares of Stock covered by the Deferred Stock award.


(c)           The Deferred Stock or Restricted Stock awards granted pursuant to
this Section 6 shall be subject to the following restrictions and conditions if
the Administrator elects to impose such restrictions:


(i)           Subject to the provisions of the Plan and the Deferred Stock or
Restricted Stock Award Agreements, during such period as may be set by the
Administrator commencing on the grant date (the “Restricted Period”), the
Participant shall not be permitted to sell, transfer, pledge or assign shares of
Deferred Stock or Restricted Stock awarded under the Plan, except by gift for
estate and tax planning purposes to family members and in conformity with the
restrictions applicable to such shares under this Plan.  The Administrator may,
in its sole discretion, provide for the lapse of such restrictions in
installments or may waive any such restrictions altogether and may accelerate or
waive such restrictions in whole or in part based on such factors and such
circumstances as the Administrator may determine, in its sole discretion,
including, but not limited to, the attainment of certain performance related
goals, the commitment by a service provider to provide services, the
Participant’s termination, death or Disability.


(ii)           Except as provided in paragraph (c)(i) of this Section 6, the
Participant shall have, with respect to the shares of Restricted Stock, all of
the rights of a shareholder of the Company, including the right to vote the
shares, and the right to receive any dividends thereon during the Restricted
Period. With respect to Deferred Stock awards, the Participant shall generally
not have the rights of a shareholder of the Company, including the right to vote
the shares during the Restricted Period; provided, however, that dividends
declared during the Restricted Period with respect to the number of shares
covered by a Deferred Stock award shall be paid to the Participant.
 Certificates for shares of unrestricted Stock shall be delivered to the
Participant promptly after, and only after, the Restricted Period shall expire
without forfeiture in respect of such shares of Deferred Stock or Restricted
Stock, except as the Administrator, in its sole discretion, shall otherwise
determine.


(iii)           Subject to the provisions of the Deferred Stock or Restricted
Stock Award Agreement and this Section 6, upon termination of employment for any
reason during the Restricted Period, all shares subject to any restriction as of
the date of such termination shall be forfeited by the Participant, and the
Participant shall only receive the amount, if any, paid by the Participant for
such Deferred Stock or Restricted Stock, plus simple interest on such amount at
the rate of 8% per year provided however that unless otherwise provided by the
Administrator, either at the time of grant or thereafter, (or unless provided
otherwise in the employment or other agreement, if any) Restricted Stock shall
be free of the forfeiture provision as determined by the Administrator, provided
further that in the event of a Change of Control, the provisions of Section 9
shall apply.


Section 7.               Amendment and Termination.


(a)           The Board may amend, alter or discontinue the Plan, but no
amendment, alteration, or discontinuation shall be made that would impair the
rights of the Participant under any Award theretofore granted without such
Participant’s consent, or that without the approval of the shareholders (as
described below) would:


(i)           except as provided in Section 3, increase the total number of
shares of Stock reserved for the purpose of the Plan;


(ii)           change the employees or class of employees eligible to
participate in the Plan;


(iii)           extend the maximum option period under Section 5 of the Plan.


(b)           Notwithstanding the foregoing, shareholder approval under this
Section 7 shall only be required at such time and under such circumstances as
shareholder approval would be required under applicable federal and state laws,
regulations and exchange requirements.


 
7

--------------------------------------------------------------------------------

 
 
(c)           The Administrator may amend the terms of any Award theretofore
granted, prospectively or retroactively, but, subject to Section 3, no such
amendment shall impair the rights of any holder without his or her consent.


Section 8.               Unfunded Status of Plan.


The Plan is intended to constitute an “unfunded” plan for incentive
compensation.  With respect to any payments not yet made to a Participant or
optionee by the Company, nothing contained herein shall give any such
Participant or optionee any rights that are greater than those of a general
creditor of the Company.


Section 9.               Change of Control.


The following acceleration and valuation provisions shall apply in the event of
a “Change of Control”, as defined in paragraph (b) of this Section 9:


(a)           In the event of a “Change of Control,” unless otherwise determined
by the Administrator or the Board in writing at or after grant (including under
any individual agreement), but prior to the occurrence of such Change of
Control;


(i)            the restrictions applicable to any Restricted Stock or Deferred
Stock awards under the Plan shall lapse, and such shares and all outstanding
Awards, including but not limited to all outstanding Stock Options, shall be
deemed fully vested;


 (ii)          the value of all outstanding Stock Options, Restricted Stock and
Deferred Stock awards shall, to the extent determined by the Administrator at or
after grant, be cashed out by a payment of cash or other property, as the
Administrator may determine, on the basis of the “Change of Control Price” (as
defined in paragraph (c) of this Section 9) as of the date the Change of Control
occurs or such other date as the Administrator may determine prior to the Change
of Control.


(b)           For purposes of paragraph (a) of this Section 9, a “Change of
Control” shall be deemed to have occurred if:
 
(i)            any “person,” as such term is used in Sections 13(d) and 14(d) of
the Exchange Act (other than the Company; any trustee or other fiduciary holding
securities under an employee benefit plan of the Company; or any company owned,
directly or indirectly, by the shareholders of the Company in substantially the
same proportions as their ownership of the Stock of the Company) is or becomes
after the Effective Date the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company (not
including in the securities beneficially owned by such person or any securities
acquired directly from the Company or its affiliates) representing 50% or more
of the combined voting power of the Company’s then outstanding securities; or


(ii)           during any period of two consecutive years (not including any
period prior to the Effective Date or prior to the time of registration of the
Company’s Stock under Section 12 of the Securities Act), individuals who at the
beginning of such period constitute the Board, and any new director (other than
a director designated by a person who has entered into an agreement with the
Company to effect a transaction described in clause (i), (iii) or (iv) of this
paragraph (b) of Section 9) whose election by the Board or nomination for
election by the Company’s shareholders was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute at least a majority
thereof; or


(iii)          the shareholders of the Company approve a merger or consolidation
of the Company with any other corporation, other than (A) a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity), in combination with the ownership of any trustee or other
fiduciary holding securities under an employee benefit plan of the Company, at
least 75% of the combined voting power of the voting securities of the Company
or such surviving entity outstanding immediately after such merger or
consolidation or (B) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no person
acquires more than 50% of the combined voting power of the Company’s then
outstanding securities (C) a merger to effect a change of domicile; or


 
8

--------------------------------------------------------------------------------

 
 
(iv)          the shareholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets.


(c)           For purposes of this Section 9, “Change of Control Price” means
the higher of (i) the highest price per share paid or offered in any transaction
related to a Change of Control of the Company or (ii) the highest price per
share paid in any transaction reported on the exchange or national market system
on which the Stock is listed, at any time during the preceding sixty day period
as determined by the Administrator, except that, in the case of Incentive Stock
Options such price shall be based only on transactions reported for the date on
which the Administrator decides to cash out such options.


Section 10.             General Provisions.


(a)            Each person purchasing shares pursuant to a Stock Option
represents and agrees with the Company that such person is acquiring the shares
for his own account without a view to distribution thereof.  The certificates
for such shares may include any legend that the Administrator deems appropriate
to reflect any restrictions on transfer.


All certificates for shares of Stock delivered under the Plan shall be subject
to such stock-transfer orders and other restrictions as the Administrator may
deem advisable under the rules, regulations, and other requirements of the
Commission, any stock exchange upon which the Stock is then listed, and any
applicable Federal or state securities law, and the Administrator may cause a
legend or legends to be placed on any such certificates to make appropriate
reference to such restrictions.


(b)           Nothing contained in the Plan shall prevent the Board from
adopting other or additional compensation arrangements, subject to shareholder
approval if such approval is required; and such arrangements may be either
generally applicable or applicable only in specific cases.


(c)           Each Participant shall, no later than the date as of which the
value of an Award first becomes includable in the gross income of the
Participant for Federal income tax purposes, pay to the Company, or make
arrangements satisfactory to the Administrator regarding payment of, any
Federal, state, or local taxes of any kind required by law to be withheld with
respect to the Award.  The obligations of the Company under the Plan shall be
conditional on the making of such payments or arrangements, and the Company
(and, where applicable, its Subsidiaries) shall, to the extent permitted by law,
have the right to deduct any such taxes from any payment of any kind otherwise
due to the Participant.


(d)           No member of the Board or the Administrator, nor any officer or
employee of the Company acting on behalf of the Board or the Administrator,
shall be personally liable for any action, determination, or interpretation
taken or made in good faith with respect to the Plan, and all members of the
Board or the Administrator and each and any officer or employee of the Company
acting on their behalf shall, to the extent permitted by law, be fully
indemnified and protected by the Company in respect of any such action,
determination or interpretation.


(e)           This Plan is purely voluntary on the part of the Company, and
while the Company hopes to continue it indefinitely, the continuance of the Plan
shall not be deemed to constitute a contract between the Company and any
employee, or to be consideration for or a condition of the employment of any
employee.  Nothing contained in the Plan shall be deemed to give any employee
the right to be retained in the employ of the Company, any future Subsidiaries,
or any future Parent Corporation to interfere with the right of the Company to
discharge or retire any employee thereof at any time. No employee shall have any
right to or interest in Stock Options, Restricted Stock, or Deferred Stock,
authorized hereunder prior to the grant of such a Stock Option or other award
described herein to such employee, and upon such grant he or she shall have only
such rights and interests as are expressly provided herein, subject, however, to
all applicable provisions of the Company’s Articles of Incorporation, as the
same may be amended from time to time.
 
 
9

--------------------------------------------------------------------------------

 
 
(f)            In the event of a stock split, stock dividend, recapitalization,
combination, reclassification or other distribution of the Company's equity
securities without the receipt of consideration by the Company, the per share
exercise price of Options granted hereunder and number of shares covered by the
Option grant shall be adjusted proportionately as follows:  in the event of a
split, the price shall be reduced proportionately and the number of shares
increased proportionately; in the event of a reverse split, the price shall be
increased proportionately and the number of shares covered by the Option reduced
proportionately.


Section 11.            Specific Performance.


The Stock Options granted under this Plan and the Shares issued pursuant to the
exercise of such Stock Options cannot be readily purchased or sold in the open
market, and, for that reason among others, the Company and its shareholders will
be irreparably damaged in the event that this Plan is not specifically enforced.
 In the event of any controversy concerning the right or obligation to purchase
or sell any such Option or Optioned Stock, such right or obligation shall be
enforceable in a court of equity by a decree of a specific performance.  Such
remedy shall, however, be cumulative and not exclusive, and shall be in addition
to any other remedy which the parties may have.


Section 12.            Invalid Provision.


In the event that any provision of this Plan is found to be invalid or otherwise
unenforceable under any applicable law, such invalidity or unenforceability
shall not be construed as rendering any other provisions contained herein
invalid or unenforceable, and all such other provisions shall be given full
force and effect to the same extent as though the invalid unenforceable
provision was not contained herein.


Section 13.            Applicable Law.


This Plan shall be governed by and construed in accordance with the laws of the
State of California, or the laws of the state of any successor corporation.


Section 14.            Successors and Assigns.


This Plan shall be binding on and inure to the benefit of the Company and the
employees to whom an Option is granted hereunder, and such employees’ heirs,
executors, administrators, legatees, personal representatives, assignees and
transferees and any successor corporation who assumes this Plan.


Section 15.            Effective Date of Plan.


The Plan became effective on October 1, 2010 (the “Effective Date”).
 Shareholder approval of the plan shall be obtained within 12 months from the
Effective Date.


Section 16.            Term of Plan.


No Stock Option, Deferred Stock or Restricted Stock award shall be granted
pursuant to the Plan on or after the tenth anniversary of the Effective Date,
but Awards theretofore granted may extend beyond that date.


Section 17.            Annual Financial Statements.


If required by federal or state law, the Company shall deliver annual financial
statements to each employee granted a Stock Option, Deferred Stock or Restricted
Stock hereunder until such Award expires or is otherwise canceled.

 
 
10

--------------------------------------------------------------------------------

 
 
Section 18.            Information to be Provided to Participants.


At least annually, the Company shall provide financial statements to
Participants who have received Awards pursuant to the Plan.


Section 19.            Additional Information


Additional information regarding the Plan and its administrators may be obtained
from the Company at 9595 Wilshire Blvd., Suite 900, Beverly Hills, CA 90212,
Attention:  Fred E. Tannous, CEO & CFO.  Participants under this Plan shall have
available without charge, upon written or oral request, the documents
incorporated by reference in Item 3 of Part II of the registration statement on
Form S-8 as filed with the Securities and Exchange Commission and such documents
are incorporated in the Section 10(a) prospectus.   Participants under this Plan
shall also have available under this Plan, without charge, upon written or oral
request, other documents required to be delivered to employees pursuant to Rule
428(b) of the Rules of the Securities and Exchange Commission under the
Securities Act of 1933.  All such requests shall be made at the address set
forth in this paragraph, or at the phone number set forth in this paragraph,
attention:  Fred E. Tannous.
 
 
11

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, pursuant to the due authorization and adoption of this Plan
by the Board on the day and year first above written, the Company has caused
this Plan to be duly executed by its duly authorized officers.


DATED:  July 1, 2011
 

 
OVERNEAR, INC.
         
 
By:
/s/ Fred E. Tannous      
Fred E. Tannous, Chief Financial Officer
 

 


12

--------------------------------------------------------------------------------